Response to Amendment
This action is responsive to the amendment filed on 10/12/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 13-15 are pending in the case.  Independent claims are 13. Claims 1-12 are canceled.

Priority
Application 16600503, filed 10/13/2019 is a continuation in part of 16368849, filed 03/28/2019, now abandoned 16368849 Claims Priority from Provisional Application 62648944, filed 03/28/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 recites “implementing a virtualized version of the underlying production software of the virtualized version of a production software UI”, which is indefinite because “a virtualized version” underlined above means not the same virtualized version that was established earlier in the claim. Thus is indefinite because it is not clear if the claim is the virtualized version previously recited in the claim. Also the limitation also recites “of the virtualized version” underlined above, but it is not clear if it is referring to the implemented virtualized version or the previously recited virtualized version. Thus there is lack of antecedent basis issues with this limitation. 
Also the claim recites “mimicking the production software UI on top of an image as a virtualized version production software UI”. Since the underlined limitation comprises an “a”, it would mean this is a new virtualized version production software UI that is different from the previous recitations of the virtualized version production software UI. Thus indefinite for lack of antecedent basis.
Claim 13 recites “comprises a same appearance as the production software application UI”. It is unclear because one of ordinary skill in the art would not be able to ascertain a standard as to how much of the appearance of the production software UI is similar. Is it merely a look-and-feel of the production software UI that is the same, or is it an exact copy of the production software UI? The specification also does not provide details as to how accurate, thus indefinite. The specification does not provide details for one of ordinary skill in the art to ascertain the standard, and thus indefinite.
In regards to dependent claims 14-15, they are rejected for being dependent upon claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 13 are rejected under 35 U.S.C. 103 as being obvious over Ward et al. US 20180321807 A1, (hereinafter Ward) in view of Maurya et al. US 20180232211 A1, (hereinafter Maurya).

As to independent claim 13, Ward teaches:
A computerized method for implementing a virtualized training session user interface (UI) with respect to a production software UI comprising: 
providing a production software application (See Fig. 1A with [0043] – “The application server 107 may include one or more application nodes running application programs whose functionality is provided to the client via the cloud service 104.”, thus provide a software application. See [0080] which mentions an IT application, and see Fig. 4 which shows a Create-a-Dashboard application i.e. production software application); 
displaying a guide bubble window on a specified location of the production software UI (See Fig. 3 with [0080] user specifies a page of the application in order to create a guided tour for that page. See Fig. 8 with [0085] the guided tour is being constructed and displays a help prompt 802 [i.e., guide bubble window] overlaying the production software UI at a specific location);
implementing a virtualized training session relevant to the specified location of the production software UI by:
	determining a set of x/y axis values of the production software UI that a user clicks on to access and input data into the guide bubble window (See Figs. 4-8 and its corresponding paragraphs which describes a method for the user to construct a customized guided tour by inserting and modifying help bubbles. In regards to the claim limitation, specifically see Fig. 3 step 310 with [0084] user is dragging and dropping a help bubble next to a GUI element 702; It is understood that the path the help bubble is being dragged on is determined, and also the location the help bubble is dragged and dropped to is determined. In regards to claimed “input data into the guide bubble window”, see [0085] which mentions that a prompt occurs to input data into the help bubble. See also Figs. 7-8 which illustrates Fig. 3 step 310.), 
determining a set of associated input field values of the x/y axis values (See Figs. 7-8 with [0084-0085] mentions an “Number interactive object 702”, which is an input field with a set of numbers called an incident number [i.e., input field values] as seen from the figures. ), 
capturing the production software UI based on the set of x/y axis values of the production software UI and the associated input field values (See Fig. 3 step 310 with [0084] associate the dragged help bubble with the adjacent input field. Claimed capturing is interpreted to be the associating.), 
with the captured production software UI, mimicking the production software UI on top of an image as a virtualized version production software UI (Then see [0085] mentions that a prompt occurs to input data into the help bubble; the help bubble such as in Fig. 8 is filled with text that guides the user. The help bubble is interpreted to be the mimicked production software UI that is overlaid on top of the production software UI, and is also a virtualized version of the production software UI.), wherein the guide bubble window opens the virtualized version of the production software UI (See Fig. 8, the help bubble displays the guide text, which is interpreted to be opening a virtualized version of the production software UI), 
implementing a virtualized version of the underlying production software of the virtualized version of a production software UI (See Fig. 8, the help bubble being displayed with guide text is interpreted to be an implementation of the virtualized version.), 
determining a workflow and a tutorial content of the guide bubble window (See Fig. 8 with [0085] – “the GUI may prompt for characteristics of the callout instance”), wherein the guide bubble window comprises a set of instructions for the workflow and the tutorial content (See Fig. 8 with [0085], help bubble is prompted and filled with guidance text/instructions), wherein the guide provides the workflow and the set of tutorial content via the guide bubble window (See Fig. 8 with [0085], help bubble is prompted and filled with guidance text/instructions, and displayed), 
displaying the guide bubble window as a virtual lab placed on top of the image of the guide bubble window (See Fig. 8, the guidance text/instructions overlaid on the help bubble is interpreted to be a virtual lab overlaid on top of the guide bubble window. The claimed limitation “virtual lab” is a very broad term with no standard definition in any computer science dictionary. Thus it is interpreted to be any window placed on top of a UI.), wherein the virtual lab comprises a same appearance as the production software application UI (See Fig. 8 with the 112b rejection cited above. The help bubble 804 is similar in appearance to the production software UI in the sense that they share the same text “number”), wherein the virtual lab comprises the virtualized-version of the production software application within the bubble window (See Fig. 8, the guidance text in help bubble 804 is interpreted to be a virtual lab that is a virtualized version of the production software UI), wherein the virtual lab enables the user to interact with the virtualized version of the product software data of the production software application (See Fig. 8 with [0086] mentions a next button within the help bubble 804 that the user can interact with); and 
receiving a user input comprising a learning-related data inside the virtual lab of the guide (Fig. 8 with [0087] user inputs the Save button to indicate that this prompt should be used when touring the GUI).


Maurya explicitly teaches: dynamically determining a workflow and a tutorial content of the guide is determined dynamically using one or more specified machine-learning algorithms (See [0026] - machine learning algorithms uses context information from the IDE application. See [0030] a solution is dynamically provided based on context information.).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the guided tour of Ward to include machine learning algorithms for dynamic tutorial content as taught by Maurya. Motivation to do so would be for smarter and more efficient user guidance systems improved via machine learning.

Claims 14-15 are rejected under 35 U.S.C. 103 as being obvious over Ward et al. US 20180321807 A1, (hereinafter Ward) in view of Maurya et al. US 20180232211 A1, (hereinafter Maurya) in view of Seul et al. US 20130151999 A1, (hereinafter Seu).

	As to dependent claim 14, Ward as modified teaches all the limitations of claim 13 as cited above.
	Ward does not teach: wherein the set of associated input field values of the x/y axis values comprises a drop-down value.
	Seul, in the same endeavor of providing a help system that overlays instructions/information over another UI element for user to better understand, teaches: wherein the set of associated input field values of the x/y axis values comprises a drop-down value (See Figs. 2-5 with [0047] for brief overview of help system that overlays information, and see [0078] which mentions dropdown controls as UI elements part of the UI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UI that includes a text field as its input field as taught by Ward and to further include a dropdown also as its input field as taught by Seul. Motivation to do so would be for applying a help guide to many types of input fields such as text fields, dropdown menus, checkboxes.

As to dependent claim 15, Ward as modified teaches all the limitations of claim 13 as cited above.
Ward does not teach: wherein the set of associated input field values of the x/y axis values comprises a check-box value.
Seul teaches: wherein the set of associated input field values of the x/y axis values comprises a check-box value (See Figs. 2-5 with [0047] for brief overview of help system that overlays information, and see [0041] which mentions checkboxes as UI elements part of the UI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UI that includes a text field as its input field as taught by Ward and to further include checkboxes also as its input field as taught by Seul. Motivation to do so would be for applying a help guide to many types of input fields such as text fields, dropdown menus, checkboxes.

Prior Art
US 20190011997 A1 Wisnia – teaches a local user display and a remote user display, where the remote user is providing assistance. The local user display is copied and sent to the remote user display, and the display is further modified by remote user for guidance instruction.
US 20210064397 A1 Tokudome - Training interface where teacher's inputs are recorded and displayed on a second interface including screenshots of a teacher's input, and key presses. 
US 20180349153 A1 Brillante – simulations running on an old user interface to find appropriate tutorials for a new user interface.
US 10129310 B1 Brunning – video instructions for a selected UI element user needs guidance on. Also can provide an in-app automated demonstration on user’s UI for that selected UI element.
US 20190026843 A1 Kim – Provides a simulation UI for a construction site.
US 20160179345 A1 Zhao – User guide icon selectable for providing a video instruction guide on a UI user needs help with.

Response to Arguments
Applicant’s amendment and arguments have been considered but are rendered moot in view of the new grounds of rejections cited above.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171